Citation Nr: 0505550	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  98-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
external hemorrhoids.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The appellant served on active duty from August 1955 to 
August 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board 
remanded this case in May 2000.

The Board notes that, by correspondence dated in May 2000, 
the appellant may have raised claims for an earlier effective 
date for a 10 percent award for tinnitus, service connection 
for a nervous condition secondary to service connected 
tinnitus, and entitlement to Aid and Attendance benefits.  He 
also appears to have raised claims for compensation under 
38 U.S.C.A. § 1151 for injuries to the left wrist, arm and 
rib.  These claims are not in appellate status and must, 
therefore, be referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's hemorrhoid disorder is manifested by small, 
recurrent hemorrhoids that are mild in degree and absent 
evidence of thrombosis, irreducibility, excessive redundant 
tissue, persistent bleeding with secondary anemia and/or 
fissures.

2.  The veteran holds a 50 percent rating for 
neurodermatitis, a 30 percent rating for bilateral 
sensorineural hearing loss, a 10 percent rating for tinnitus, 
and a non-compensable rating for hemorrhoids.

3.  The veteran's service connected disabilities do not 
prevent him from securing and following substantially gainful 
employment consistent with his occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. § 4.114(a), Diagnostic Code 7336 (2004).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to assist and provide notice

Initially, the Board notes that the RO first adjudicated the 
claims on appeal in 1996.  On November 9, 2000, the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 were enacted into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefined VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA on November 9, 2000.  Throughout the 
appeal, the RO has provided the veteran a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOC) 
which have periodically advised him of the legal standards 
applicable to the claims, the evidence reviewed, and the 
Reasons and Bases for denying his claims.  On May 2, 2002, 
the RO attempted to provide the veteran a VCAA complaint 
letter that was returned as undeliverable.  The RO 
subsequently made numerous attempts to locate the current 
whereabouts of the veteran, but those attempts have been 
unsuccessful.  On review of the record, the Board cannot 
discern any alternative means of communication within which 
to contact the veteran.  The veteran holds the burden of 
notifying VA of the means within which to contact him, see 
Hyson v. Brown, 5 Vet. App. 262 (1993), and his failed duty 
has prevented VA from satisfying the notice requirements of 
the VCAA.  Any perceived deficiencies of his VCAA notice must 
be deemed harmless, uncorrectable error on the part of VA.  
See 38 C.F.R. § 20.1102 (2004) (an error or defect by the 
Board which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the service medical records are associated with 
the claims folder, all available VA clinic records have been 
obtained, and a medical examination has been provided.  The 
January 1999 examination report addresses all relevant 
criteria for rating hemorrhoids and is adequate for rating 
purposes.  The veteran's testimony in December 1998 reflects 
that he has never filed a claim for disability benefits with 
the Social Security Administration.

In May 2001, the Board remanded this claim in an effort to 
obtain complete medical records from Dr. Radames C. Marin, 
who provided opinion that the veteran was being treated for 
anemia as secondary to hemorrhoids.  The Board sought these 
records as the findings offered by Dr. Marin irreconcilably 
conflicted with the VA medical evidence of record.  The 
veteran's failure to notify VA of his current whereabouts has 
prevented VA from obtaining these records that could possibly 
substantiate the claims.  The Board was also unable to obtain 
medical examination to review and substantiate the findings 
stated by Dr. Marin.  The Board finds that, absent the 
veteran's cooperation, there is no reasonable possibility 
that any further efforts on the part of VA would be capable 
of substantiating the veteran's claims.  Accordingly, the 
VCAA does not require VA to provide any further assistance to 
the veteran.  38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  See also Wensch v. Principi, 15 Vet. App. 362 
(2001).

II.  Increased rating for hemorrhoids

The veteran claims entitlement to an increased (compensable) 
rating for hemorrhoids.  Briefly summarized, he served on 
active duty from August 1955 to August 1959.  In July 1959, 
he was noted to have a small anal fissure at 6 o'clock, 
manifested by "no difficulty" and conservative treatment 
recommended consisting of Sitz baths and Anusol suppository 
recommended.  His initial VA examination in June 1962 
demonstrated "mild" external hemorrhoids.  An RO rating 
decision dated July 1962 granted service connection for 
hemorrhoids, and assigned an initial non-compensable 
evaluation.

Thereafter, the record includes the veteran's 1966 report of 
hemorrhoids causing unbearable pain with an April 1966 VA 
examination report documenting two small external hemorrhoids 
described as "mild" in degree.  A VA sigmoidoscopy 
performed in July 1976 did not demonstrate any abnormality of 
the rectum or lower colon.  VA examination in March 1994 
recorded a history of hemorrhoids with occasional soiling as 
well as pain with diarrhea with physical examination 
demonstrating two small external hemorrhoids.  An RO rating 
decision in September 1996 denied a compensable rating for 
hemorrhoids, and this appeal ensues from that decision.

Thereafter, the veteran submitted a December 1998 statement 
from Radames C. Marin, M.D., describing the veteran as 
manifesting "external hemorrhoids with episodes of 
hemorrhage producing ... hypochronic anemia" treated with 
"Anusol HC anti-inflammatories and injections of iron."  
The Board has been unable to obtain from Dr. Marin clinic 
records describing the extent of the hemorrhoid disorder nor 
laboratory reports confirming the presence of anemia.

In December 1998, the veteran appeared and testified before 
the RO.  In pertinent part, he provided the following 
description of his hemorrhoid disability:

HEARING OFF[ICER]: 	... We will go then to the 
issue of the hemorrhoids, where 
you have presently submitted an 
evidence of the external 
hemorrhoids with treatment at 
the polyclinic with doctor 
Marin.  In addition to that 
treatment for which you 
submitted evidence from doctor 
Marin, at the veteran's 
hospital, to you carry out any 
treatment?
VETERAN:	the only thing that they are 
giving me as a cream, that they 
provide, they do not give me ... 
now the doctor gave me a 
medicine  ... and that sort of 
things...
HEARING OFF:	well,...
VETERAN:	and I do not remember what was 
called, because I use it...
HEARING OFF:	preparation H?
VETERAN:	that is proving quite efficient 
for reducing the inflammation
HEARING OFF:	and how is this condition 
manifested to you?
VETERAN:	what?
HEARING OFF:	and how is this condition 
manifested to you, of the 
hemorrhoids?
VETERAN:	well, they say that I have one 
of those hemorrhoids ... at six 
and another at 12, not only at 
six, but also at 12, but there 
is bleeding and there is pus, in 
the paper when one...
HEARING OFF:	O.K. with what frequency do you 
experience bleeding from your 
hemorrhoids?
VETERAN:	very frequently, I would say, 
because that cannot be 
controlled...
HEARING OFF:	but it is controlled...
VETERAN:	it gets relieved, but...
HEARING OFF:	is it controlled with the 
medications?
VETERAN:	with medications...I would say it 
gets relieved, controlling the 
ulcers, but the bleeding and the 
pus...
HEARING OFF:	Well, do you follow any type of 
a diet for this condition?
VETERAN:	what?...
HEARING OFF:	diet
VETERAN:	diet...I eat very little salt, hot 
foods I do not eat...

VA rectum and anus examination, dated January 1999, recorded 
the veteran's report of a 5-year history of frequent, usually 
"mild" hemorrhoidal bleeding with staining of tissue paper.  
He indicated a private physician had found laboratory 
evidence of anemia of iron deficiency ascribed to blood loss 
with hemorrhoids.  This had been treated with iron and liver 
extract injections.  At present, he had no symptoms of anemia 
and bled mostly with diarrhea with minimal staining of toilet 
paper at other times.  The examiner provided the following 
comments, findings and diagnoses:



Comments on:
1.	Normal sphincter tone.
2.	No evidence of fecal leakage.
3.	Mild to moderate bleeding in the past 5 
years.  Hometown physician found anemia.
4.	Current therapy consists of Anusol with 
cortisone and Preparation H and iron and 
liver extract injections for his anemia.
C.  PHYSICAL EXAMINATION:
Rectal exam:  Shows external hemorrhoids at 6 
and 12 o'clock, very small, less than one-half 
cm.  No prolapsed or thrombosed hemorrhoids.  
No evidence of bleeding at present.
1.	No evidence of colostomy.
2.	No evidence of fecal leakage.
3.	Normal evidence of abnormality in the lumen 
or 
4.	No signs of anemia.  Hgb 15.4 gms.
5.	No evidence of anal fissures.
6.	Internal hemorrhoids at 12 and 6 o'clock.  
No prolapse.  No bleeding.

DIAGNOSTIC AND CLINICAL TEST:   CBC  - Hgb 
15.4 gms

DIAGNOSIS:

1.  External hemorrhoids.

The veteran's VA clinic records covering the entire appeal 
period do not reflect treatment for hemorrhoids and/or 
anemia.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2004).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment that consists of records generated in proximity to 
and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran has held a non-compensable rating for his 
hemorrhoids since his award of service connection in 1962.  A 
10 percent rating for hemorrhoids under Diagnostic Code 7336 
contemplates external or internal hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
and evidencing frequent recurrences.  38 C.F.R. § 4.114 (a), 
Diagnostic Code 7336 (2004).  A higher 20 percent rating is 
warranted when there is persistent bleeding and with 
secondary anemia or when there are hemorrhoids with fissures.  
Id.

Throughout the years, the evidence of file includes lay and 
medical descriptions of two, small recurrent external 
hemorrhoids with episodic bleeding and overall severity 
deemed "mild" in degree.  In connection with the appeal, 
the veteran has alleged an increased severity of his 
hemorrhoid disability.  His VA examination in 1994 recorded a 
history of "occasional soiling" caused by hemorrhoids with 
two small external hemorrhoids noted.  His VA examination in 
1999 included his lay description of frequent, usually 
"mild" hemorrhoidal bleeding with staining of tissue paper 
with two "very small" external hemorrhoids and two internal 
hemorrhoids visualized.  None of these hemorrhoids evidenced 
fecal leakage, abnormality of sphincter tone, bleeding or 
fissures.  There were no signs of anemia on complete blood 
count testing.

However, a December 1998 statement from Dr. Marin described 
"external hemorrhoids with episodes of hemorrhage producing 
... hypochronic anemia" treated with Anusol HC anti-
inflammatories and injections of iron.  That same month, the 
veteran testified to "uncontrollable" bleeding of his 
hemorrhoids.  The lay testimony conflicts with the veteran's 
report of symptoms throughout his known history, and with his 
report of symptoms on VA examination one month later.  The 
medical descriptions of disability by Dr. Marin also 
irreconcilably conflict with the VA examination reports of 
record.

The Board must interpret all the reports of examination in 
light of the whole recorded history and reconcile those 
reports into a consistent picture to accurately represent the 
elements of disability present.  38 C.F.R. § 4.2 (2004).  The 
Board remanded this case in May 2001 in an attempt to 
reconcile the conflicting evidence of record by obtaining Dr. 
Marin's treatment records, and obtaining VA examination, 
based upon examination of the veteran and review of the 
entire record, in order to obtain a true picture of the 
veteran's hemorrhoid disability.  As indicated above, the 
veteran has failed in his duty to assist VA in obtaining this 
evidence, and evidence potentially capable of substantiating 
his claim has not been obtained due to his failure to 
properly prosecute this case.

The Board finds, by a preponderance of the evidence, that the 
lay and medical evidence of record establishes that the 
veteran's hemorrhoid disability is manifested by small, 
recurrent hemorrhoids that are mild in degree and absent 
evidence of thrombosis, irreducibility, excessive redundant 
tissue, persistent bleeding with secondary anemia and/or 
fissures.  This finding is supported and consistent with the 
entire evidentiary history of treatment, to include the lay 
and medical descriptions of disability on VA examination in 
1999.  The veteran's testimony of "uncontrollable" bleeding 
due to his hemorrhoids in December 1998 conflicts with his 
report of symptoms to a VA examiner one month later and is 
entirely inconsistent with his known, and documented 
treatment history.  The December 1998 statement by Dr. Marin 
is unsupported by any clinical records, and the statement 
itself does not contain a description regarding the size, 
location and characteristics of the veteran's hemorrhoids.  
The claimed examination findings were also not corroborated 
by VA examination conducted one month after receipt of the 
medical statement.  The Board finds, therefore, that the lay 
and medical descriptions of hemorrhoids resulting in 
hemorrhaging and anemia are neither credible nor supported by 
the record. 

In summary, the preponderance of the evidence demonstrates 
that the veteran does not meet the criteria for a compensable 
rating for hemorrhoids.  The claim for an increased rating, 
therefore, must be denied.  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  In so holding, the Board has 
considered the veteran as competent to describe symptoms 
associated with his hemorrhoid disorder.  His lay 
descriptions are in irreconcilable conflict, and the Board 
finds that the VA examination report findings are the most 
probative evidence of record to establish the extent of his 
disability.  With respect to the statement submitted by Dr. 
Marin, the Board notes that it is not bound to accept any 
opinion concerning the merits of a claim.  Hayes v. Brown, 5 
Vet. App. 60 (1993).  Rather, the Board may consider the 
probative value of all medical statements based on the scope 
of the examination or review as well as the relative merits 
of the expert's qualifications and analytical findings.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board is 
unable to determine from the generalized statement from Dr. 
Marin the scope of examination of the veteran nor the actual 
clinical findings, but is able to evaluate the scope of 
examination and actual clinical findings as recorded on the 
VA examination reports of record.  Therefore, the Board finds 
sufficient basis to place more probative weight to the VA 
examination reports of record.  

III.  TDIU

The veteran also claims that his service connected 
disabilities render him incapable of obtaining and 
maintaining substantially gainful employment.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2004).  Factors to be considered will 
include the veteran's employment history, educational 
attainment and vocational experience, but marginal employment 
is not to be considered substantially gainful employment.  
Id.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2004). 

Entitlement to TDIU, however, is predicated upon an inability 
to secure and follow "substantially gainful employment."  
38 C.F.R. § 4.16(a) (2004).  For purposes of 38 C.F.R. 
§ 4.16(a), marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Id.  Marginal employment may be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Id.  Consideration shall be given in all 
claims to the nature of the employment and the reasons for 
termination.  Id.  The CAVC has held that "substantially 
gainful employment" is met where the annual earned income 
exceeds the poverty threshold for one person, irrespective of 
the number of hours or days actually worked and without 
regard to any prior income history.  Faust v. West, 13 Vet. 
App. 342, 355-56 (2000).

It is also the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  
Therefore, rating boards are required to submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.  

The CAVC has held that, in order for a veteran to prevail in 
a claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id. at 363.  
Moreover, there is no statute or regulation that requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  See also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco, 7 Vet. 
App. 55 (1994).

The veteran holds a 50 percent rating for neurodermatitis, a 
30 percent rating for bilateral sensorineural hearing loss, a 
10 percent rating for tinnitus, and a non-compensable rating 
for hemorrhoids.  Under VA regulations, he has a combined 70% 
rating for service connected disability, see 38 C.F.R. § 4.25 
(2004), that renders him eligible for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a).

A May 2000 Board decision established that the veteran's 
neurodermatitis was manifested by multiple lichenoid papules 
and plaques, some having progressed to ulceration, 
principally on his legs and with poor response to treatment.  
In December 1998, he testified that his skin condition was 
manifested by large skin ulcers on the legs, forearms and 
elbows that burst and stained his clothing and bedding.  This 
condition had been treated with various prescriptive 
ointments such as clobetasol propionate and Bactroban.  VA 
examination in 1999 described his hearing loss as moderate to 
profound in the right ear with a speech recognition score of 
38, and moderate to moderately severe in the left ear with a 
speech recognition score of 80.  At that time, he described 
his bilateral tinnitus as very loud, high-pitched and 
continuous in nature that interfered with his communication 
and sleeping ability.  The lay and medical evidence of record 
since the Board's May 2000 decision does not demonstrate a 
demonstrable increase of severity of these service connected 
disabilities.

The veteran's non-service connected disabilities include 
legal blindness of both eyes due to cataracts.  An October 
1990 VA clinic record noted the presence of marked bruises on 
this lower extremities as a result of his mobility problems 
caused by his legal blindness.  He is also noted to have a 
history of treatment for diabetes mellitus and psychiatric 
disorder.  

An August 1999 psychiatric evaluation by Dr. Ruben Rivera 
Carrion described that the veteran's "constant recurrence of 
his psychiatric symptoms (specially his aggres[s]iveness, 
homicidal and paranoid ideas when he was depressed and in 
stress situations), makes him unable to work with others 
(because of his intolerance, ag[g]ressiveness homicidal and 
paranoid ideas), his lack of ability to tolerate stress, his 
poor task persistence and poor concentration make him unable 
to realized any kind of work."  The examination report 
includes the following report of his work history and 
functioning:

WORK HISTORY:
	The patient left his work on 1986 because of 
his physical condition (lost of hearing and his 
lost of vision-cataract- and paranoid ideas 
("They persecuted me because I wasn't PNP.  
They persecuted me all the time") condition.  
His anxious and depressed moods, his 
aggressive[e]ness, his suspicious attitude, his 
inability to control emotions and explosive and 
hostile behavior, his homicidal/paranoid ideas 
and his hallucinations makes him unable to 
perform any duty.  Actually, his poor 
concentration, poor tolerance to stress, poor 
persistence to work, thought blockade, 
paranoid/homicidal ideas, perceptions, 
intolerance and aggres[s]iveness toward others, 
his lost ability to relate to others or 
remember instructions, or respond to 
supervision makes him unable to return to any 
kind of work.  His symptoms markedly interfere 
with occupational functioning and/ or with 
usual social activities or relationships with 
others...

CURRENT FUNCTIONING:
	At present, the patient lives alone, because 
of his ag[g]ressiveness his wife left him.  Use 
private transportation (friend's car-friend 
drives) to assist his medical appointments and 
always was accompanied by his friend.  "He is 
my only friend."  He continues presenting 
isolation and because of his paranoid ideas 
spent most of the day alone at his room with 
the door locked.  He pay[s] someone to clean 
the house and make all the house work.  She is 
in charge of all the decisions and help and 
supervised him in all of his personal things.  
His friend refers the patient doesn't watch tv, 
nor hear radio because the noise bothers him, 
nor read because of his poor concentration.

SOCIAL FUNCTIONING:
	Actually the patient continues presenting 
isolation.  Do not relates to neighbors and 
friends because of his ag[g]ressiveness, 
paranoid and homicidal ideas.  He doesn't want 
to be in places with others, want to be alone 
all the time.  When someone goes to his house, 
he don't stay with them.  "I don't want to be 
even with my family.  I just want to be alone.  
I detest to be with my family or other people.  
In the house they only speak of problems, I 
detest them."

CONCENTRATION AND TASK PERSISTENCE:
	His concentration and task persistence was 
not maintained.  He can't do any kind of work 
and needs constant supervision and help in all 
of his personal things.

TOLERANCE TO STRESS:
	His tolerance to stress was not ma[i]ntained.  
He can't make simple decisions and can't 
interact with others, except his i[m]mediate 
family.  Because of his aggres[s]iveness, poor 
tolerance to stress and continuous recur[e]nce 
of psychiatric symptoms the patient can't 
realize any kind of work.

At that time, the veteran's mental status examination was 
significant for illogic speech, thought blocking, auditory 
perceptions, poor insight and judgment, disorientation to 
time, memory deficits, and decreased concentration.  He was 
given diagnoses of schizoaffective disorder, and major 
depression with recurrent psychotic features.  He was deemed 
unable to handle his funds.

A May 2000 letter from a VA physician provided opinion that 
the veteran was temporarily disabled following surgery for 
bilateral cataracts and partial blindness.

The veteran himself reports holding a Master's degree in 
Business Administration as well as a Master's degree in 
Guidance Counseling.  He has worked as both a counseling 
supervisor and a director of counseling services with the New 
York state government and the City University of New York.  
In December 1998, the veteran described his reasons for 
unemployability as follows:

HEARING OFF:	the other issue..., the other 
conditions as I indicated 
previously, but we mention again 
for the record, that we are 
sending a request for an 
examination for evaluation 
purposes, which were already 
requested.  OK, well [the 
veteran], the other issue that 
we have is the issue of 
employability.  At the present 
time, what is your age?
VETERAN:	hemorrhoids and hearing 
condition...
HEARING OFF:	Well, at the present time, what 
is your age?
VETERAN:	what?
HEARING OFF:	what age are you?
VETERAN:	eh...62...I forget things sometimes...
HEARING OFF:	what is grade of schooling?
VETERAN:	what?
HEARING OFF:	what is grade of schooling?
VETERAN:	I have completed my bachelor's 
an Master'
HEARING OFF:	well, when was the last time 
that you worked?
VETERAN:	when I went blind
HEARING OFF:	in what year was that?
VETERAN:	it was...I was operated at 
Veteran's, in 1964...or 1974, I do 
not remember well
HEARING OFF:	That is, when you had vision 
problems?
VETERAN:	yes, I was left blind, and have 
letter form the woman doctor, 
that I was totally blind, from 
Vete[ran]'s
HEARING OFF:	that is they declared you 
legally blind?
VETERANS:	and that I am still semi blind
HEARING OFF:	you are still semi blind, OK.
VETERAN:	according to vetera[n's]
HEARING OFF:	well, previously y[ou] had put 
in your previous claim, that you 
had worked the last time as 
advisor in December of 1992
VETERAN:	yes, that was a temporary job, 
that they gave me, and it was 
not a job that lasted more than 
five months, and the previous 
one, when I went blind, was like 
five years...I do not remember 
well when it was it that 
restarted working, but it was 
about five years that I was 
convalescing...
HEARING OFF:	look here, Mr...
VETERAN:	from the operation of my eyes
HEARING OFF:	OK, [the veteran], in addition 
to the benefits from the 
Veteran's Administration, do you 
also receive other benefits from 
any other agency?
VETERAN:	oh!, yes, from Social Security
HEARING OFF:	from Social Security, the 
benefits you have been receiving 
as to what date?
VETERAN:	the benefits of...
HEARING OFF:	f[ro]m Social Security, were 
your Social Security benefits 
approved for incapacity, or 
because of age?
VETERAN:	for the other thing, for...
HEARING OFF:	for incapacity?
VETERAN:	no, no, because of my age
HEARING OFF:	because of your age, that is it 
was based on you age
VETERAN:	they did not give me...I did not 
have
HEARING OFF:	that is from age 62?  From what 
time have you been receiving 
Social Security?
VETERAN:	from...it has been about six 
months

The Board finds, by a preponderance of the evidence, that the 
veteran's service connected disabilities do not prevent him 
from securing and following substantially gainful employment 
consistent with his occupational experience.  His combined 70 
percent rating for service connected disabilities of 
neurodermatitis, bilateral hearing loss, tinnitus and 
hemorrhoids represents the average impairment of his earning 
capacity due to service connected disability.  38 C.F.R. 
§ 4.1 (2004).  The Board fails to find any factors present 
which takes his case outside of the norm, or that the 
combined effects of his service connected disabilities render 
him incapable of performing the physical and mental acts 
required by employment.  See Van Hoose, 4 Vet. App. 361 
(1993).  In this respect, the veteran holds two master's 
degrees with significant occupational experience in 
counseling, and the Board fails to find any evidence that the 
effects of his service connected disabilities render him 
unable to obtain and maintain employment in this field.  
Rather, the medical evidence establishes that his non-service 
connected disabilities of legal blindness and psychiatric 
disability contribute significantly to his employability.  
The veteran himself testified in December 1998 that his 
blindness was the principal cause of his initial 
unemployability.  The claim for TDIU, therefore, is denied.  
There is no doubt of material fact to be resolved in his 
favor.  38 U.S.C. § 5107(b) (West 2002).




ORDER

The claim of entitlement to an increased (compensable) rating 
for hemorrhoids is denied.

The claim of entitlement to TDIU is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


